Title: To George Washington from David von Prætorius, 15 October 1795
From: Prætorius, David von
To: Washington, George


          
            On board the Ship Thomas ChackeleyOctober 15th 1795.
            Gracious Sir
          
          On the 12th of this month, I arrived here from Holland in the ship Thomas Chackeley, commanded by Captain Robert Reu, in order to pursue my fortunes in this country; as well on account of my having holden the commission of a Captain in the service of the Empress of Russia, as of my having lost my all during the last year in the Polish Revolution; which rendered it necessary for me to retire in a sickly state of health, and, having

obtained an attestation of it and passes, to pursue my journey through Hamburgh to Holland, with a design, suggested by my services to Russia, to place my person in a state of safety. But as this could not be afforded by Hamburgh and much less by Holland; it became necessary to direct my journey hither, and for that purpose to obligate myself to pay said Captain Reu nearly thirteen guineas at the end of the voyage, although I have been stripped of all my money by the long journey I took. I would certainly esteem it an extraordinary honor to pay my respects to your Excellency in person, in order that I might make your Excellency understand my humble representation, and pray that you would take up my case as that of a stranger: but as I do not know, whether the laws of your Excellency permit a departure from the vessel before the money is paid; and as I have still less knowledge to whom to address myself, I take the liberty with great submission, to pray of your Excellency, as the high-ruling General in this place, graciously to take up my case, as that of a man, who has been, during the last year, grievously punished of God; hoping to explain it circumstantially in person; by which your Excellency will confer an obligation, equal in continuance with the life of him, who has the honor to be with due respect, your Excellency’s (My gracious Lord and high ruling General) most humble servant
          
            David of Prætorius
          
        